                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JACQUELINE ESRY, Individually and
on Behalf of all Others Similarly Situated                                              PLAINTIFF

v.                                    NO. 4:18CV00156-JLH

P.F. CHANG’S CHINA BISTRO, INC.                                                       DEFENDANT

                                     OPINION AND ORDER

       This case is about the Little Rock P.F. Chang’s payment practices with respect to its servers.

Jacqueline Esry and several opt-in plaintiffs worked as servers for P.F. Chang’s in Little Rock,

where they received a tipped rate of $2.63 an hour from P.F. Chang’s as well as tips. The plaintiffs

claim the restaurant wrongly paid them the tipped rate for time that they should have been paid

minimum wage. They argue that P.F. Chang’s required servers to spend substantial time on work

that by itself does not generate tips, such as rolling silverware or cleaning tables after customers

have finished dining. By doing so P.F. Chang’s violated the Fair Labor Standards Act and the

Arkansas Minimum Wage Act, they say, and they seek among other things backpay and liquidated

damages under both statutes.1

       P.F. Chang’s contends that it did nothing wrong by paying Esry and other servers the tipped

rate for all their hours worked. It points out that P.F. Chang’s undisputed practice was to ensure the

servers received at least the applicable minium wage if, in a given workweek, that server did not

earn sufficient tips to cover the tip credit. The servers therefore undisputably effectively received

at least the hourly minimum wage, in accordance with the FLSA. P.F. Chang’s moves for summary

judgment on Esry’s claims. For the reasons that follow, the motion is denied.


       1
         At the outset, the Court dismisses the claims of opt-in plaintiff Ingram Murphy with
prejudice. The parties agree that she, in fact, never worked for P.F. Chang’s at a tipped rate. See
Document #54 at 2-3. Her claims therefore fail.
       The FLSA2 requires employers to pay employees a minimum hourly wage, which is currently

$7.25 per hour. 29 U.S.C. § 206(a)(1)(C). But an employer generally may take a “tip credit” by

paying “tipped employees” a lower “tipped rate” instead of minimum wage — so long as the

employees receive enough tips to make up the difference between the tipped rate and minimum

wage. Id. § 203(m). A “tipped employee” is an “employee engaged in an occupation in which he

customarily and regularly receives more than $30 a month in tips.” Id. § 203(t).

       Recognizing that there are situations in which employees have more than one occupation

under one employer—some occupations that are tipped and some that are not—the Department of

Labor, tasked with enforcing the FLSA, promulgated a “dual jobs” regulation interpreting and

implementing the tip credit. See 29 C.F.R. § 531.56(e). It provides the example of a maintenance

man who also serves as a waiter. Id. Such an individual must receive the full minimum wage “for

his hours of employment in his occupation of maintenance man,” which does not generate tips, but

may be paid as a “tipped employee” with respect to his employment as a waiter (so long as he

customarily and regularly receives $30 a month in tips). Id. The regulation then explains:

       Such a situation is distinguishable from that of a waitress who spends part of her time
       cleaning and setting tables, toasting bread, making coffee and occasionally washing
       dishes or glasses. It is likewise distinguishable from the counterman who also
       prepares his own short orders or who, as part of a group of countermen, takes a turn
       as a short order cook for the group. Such related duties in an occupation that is a
       tipped occupation need not by themselves be directed toward producing tips.

Id. The Court defers under Chevron to this regulation because the statute is ambiguous. See Fast v.

Applebee’s Intern., Inc., 638 F.3d 872, 878-79 (8th Cir. 2011) (stating that “we owe Chevron

deference” to the regulation; as in the FLSA Congress “did not define ‘occupation’ or address the




       2
          The Court treats the plaintiffs’ AMWA claims the same as their FLSA claims in this case
for the reasons previously explained. See Document #16 at 7-10.

                                                 2
possibility of an employee working more than one occupation for the same employer,” nor did it

define “engaged in an occupation”).3

       The Department of Labor Wage and Hour Division has further interpreted the ambiguous

regulation in a “Field Operations Handbook,” which “provides WHD investigators and staff with

interpretations of statutory provisions, procedures for conducting investigations, and generally

administrative guidance.” See Index to Field Operations Handbook, Wage and Hour Division,

United States Department of Labor, available at https://www.dol.gov/whd/FOH/index.htm (last

visited March 11, 2019). According to the Department’s website, the handbook “is not used as a

device for establishing interpretive policy.” Id.

       Until February 15, 2019, the Handbook explained that an employer could take the tip credit

“for time spent in duties related to the tipped occupation, even though such duties are not by

themselves directed toward producing tips, provided such related duties are incidental to the regular

duties of the tipped employees and are generally assigned to the tipped employee.” See Document

#49-6 at 5. The Handbook did not define “related duties,” but it gave the example of a server “who

does preparatory or closing activities, rolls silverware and fills salt and pepper shakers while the

restaurant is open, cleans and sets tables, makes coffee, and occasionally washes dishes or glasses.”

Id. The Handbook then provided:

       (3) However, where the facts indicate that tipped employees spend a substantial
       amount of time (i.e., in excess of 20 percent of the hours worked in the tipped
       occupation in the workweek) performing such related duties, no tip credit may be


       3
          P.F. Chang’s argues that the regulation is not entitled to Chevron deference because it was
not subject to notice and comment when it was implemented in 1967. See Chevron U.S.A, Inc. v.
Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S. Ct. 2778, 81 L. Ed. 2d 694 (1984).
No party in the Fast case argued the regulation was not subject to Chevron, but the court explained
that the statute is ambiguous and that “we owe Chevron deference” to the regulation. Fast, 638 F.3d
at 879. This Court, bound by Fast, will proceed likewise.

                                                    3
       taken for the time spent in those duties. All related duties count toward the 20
       percent tolerance.

       (4) Likewise, an employer may not take a tip credit for the time that a tipped
       employee spends on work that is not related to the tipped occupation. For example,
       maintenance work (e.g., cleaning bathrooms and washing windows) are not related
       to the tipped occupation of a server; such jobs are non-tipped occupations. In this
       case, the employee is effectively employed in dual jobs.

Id.

       In Fast, the Eighth Circuit held that the Department’s interpretation of the regulation as

contained in the Handbook was “reasonable, persuasive, and entitled to deference.” Fast, 638 F.3d

at 874 (citing Auer v. Robbins, 519 U.S. 542, 461, 117 S. Ct. 905, 137 L. Ed. 2d 79 (1997)). The

Fast court explained that deferring under Auer was appropriate, rather than using the lesser

Skidmore deference, because the regulation gave specificity to the FLSA statutory scheme rather

than merely parroting the statute and the regulation reflected the considerable experience and

expertise of the Department of Labor. Id. at 878-79. Moreover, the regulation itself is ambiguous

– further supporting Auer deference – because it does not address an employee performing related

duties more than “part of the time” or more than “occasionally.” Id. at 879. Because Auer deference

applied, the Eighth Circuit explained that “[t]he DOL’s interpretation of § 531.56(e) is therefore

‘controlling unless plainly erroneous or inconsistent with the regulation.’” Id. (quoting Auer, 519

U.S. at 461, 117 S. Ct. 905).

       The Eighth Circuit deferred to the Handbook’s “twenty-percent rule” or “80/20 rule.”

According to the Fast court, based on the terms “part of [the] time” and “occasionally,” the

regulation itself “clearly places a temporal limit on the amount of related duties an employee can

perform and still be considered to be engaged in the tip-producing occupation.” Id. The court also

explained that a temporal limitation is consistent with other court decisions addressing similar



                                                4
issues. For example, a server who spends an entire shift as a “salad preparer” should not be included

in a tip pool and paid the tipped rate. Id. at 880 (citing Myers v. Copper Cellar Corp., 192 F.3d 546,

549-50 (6th Cir. 1999)). Ultimately, the Fast court concluded that the Department’s twenty-percent

threshold as contained in the Handbook was “not inconsistent with § 531.56(e) and [was] a

reasonable interpretation of the terms ‘part of [the] time’ and ‘occasionally’ used in that regulation.”

Id. at 881. The court did not address which specific duties are “related duties” and which duties are

the tip-producing part of a server’s occupation, as this issue was outside the scope of the

interlocutory appeal on which the case was decided. Id.

        This February, the Department of Labor issued a revised Handbook. The relevant section of

the Handbook references the “dual jobs” scenario laid out in 29 C.F.R. § 531.56(e). It explains that

the dual jobs regulation “permits the employer to take a tip credit for any time the employee spends

in duties related to the tipped occupation, even though such duties are not themselves directed

toward producing tips.” See Field Operations Handbook § 30d00(f)(2) (emphasis added). The

Handbook further notes that WHD will consult the Occupational Information Network (O*NET)

and 29 C.F.R. § 531.56(e) to determine whether duties are related or unrelated to the tip-producing

occupation. Id. § 30d00(f)(3). The Handbook provides:

        An employer may take a tip credit for any amount of time that an employee spends
        on related, non-tipped duties performed contemporaneously with the tipped
        duties—or for a reasonable time immediately before or after performing the tipped
        duties—regardless whether those duties involve direct customer service. See WHD
        Opinion Letter WH-502 (March 28, 1980), which concludes that a server’s time
        spent performing related duties (e.g., vacuuming) after restaurant closing is subject
        to a tip credit. For example, the core tasks currently listed in O*NET for waiters and
        waitresses (see the O*NET Summary Report for waiters and waitresses) include:
        cleaning tables or counters after patrons have finished dining; preparing tables for
        meals, which encompasses setting up items such as linens, silverware, and glassware;
        and stocking service areas with supplies such as coffee, food, tableware, and linens.
        In addition, O*NET lists garnishing and decorating dishes in preparation for serving
        as a supplemental task for waiters and waitresses. An employer may take a tip credit


                                                   5
        for any amount of time a waiter or waitress who is a tipped employee spends
        performing these related duties.

Id.

        P.F. Chang’s argues that it paid servers lawfully under the FLSA’s plain language, ending

the Court’s inquiry. It further argues that it paid servers lawfully under the dual jobs regulation. P.F.

Chang’s attacks the plaintiff’s reliance on the former Handbook and the Fast case, arguing that the

regulation is not entitled to Auer deference because the Department of Labor’s guidance on the dual

jobs regulation has changed substantially over time, and arguing that Fast’s approval of the twenty-

percent rule is no longer valid now that the Handbook has been revised. Even if the Department’s

view as articulated in the current Handbook should receive deference, P.F. Chang’s argues, the

plaintiffs’ claims fail.

        Esry counters that Fast controls because the court there interpreted the precise statutory and

regulatory language at issue — and it did so in her favor. She argues that the Department’s new view

is not entitled to deference; rather, “[t]he Eighth Circuit’s binding textual analysis of the

longstanding law and regulations is the reasonable interpretation of these relevant regulations.”

Document #53 at 1. Esry says there is no basis for the Court to follow the Department’s new

position, and that the twenty-percent rule — as articulated in the former Handbook to which the Fast

court deferred — should still govern.

        As both parties urge, the Court will not defer to the Department of Labor’s new guidance in

the revised Handbook. First, it is true that the Department’s guidance on the dual jobs regulation has

changed substantially over time. The Department previously articulated a reasonable method of

determining when a person is engaged in dual jobs based on limiting the time spent on duties that

do not directly produce tips. Under that guidance an employer could not take a tip credit for time



                                                   6
a server spent on related tasks if the tasks occupied more than twenty percent of her time. Recently

the Department concluded the opposite: that an employer may take a tip credit for any amount of

time that an employee like Esry spends on related, non-tipped duties. This about-face is not

dispositive but it weighs against deferring to the revised Handbook. See Christopher v. Smithkline

Beecham Corp., 567 U.S. 142, 155, 132 S. Ct. 2156, 2166, 183 L. Ed. 2d 153 (2012) (deference may

be unwarranted “when the agency’s interpretation conflicts with a prior interpretation”); but see

Fast, 638 F.3d at 879 (noting that Auer may apply to a new interpretation of a regulation even if the

interpretation has changed over time if there is no reason to suspect that the new interpretation does

not reflect the agency’s fair and considered judgment on the matter).

          However, even if the Department’s Handbook had long been in its current form, the Court

would not defer to it. Auer deference is undoubtedly inappropriate when the agency’s interpretation

of its own ambiguous regulation is plainly erroneous or inconsistent with the regulation.

Christopher, 567 U.S. at 155, 132 S. Ct. at 2166; Fast, 638 F.3d at 878-79. Here, as Fast explained,

29 C.F.R. § 531.56(e) “clearly places a temporal limit on the amount of related duties an employee

can perform and still be considered to be engaged in the tip-producing occupation.” Fast, 638 F.3d

at 879. It contrasts a person in dual jobs from a waitress who only spends “part of her time” or only

“occasionally” performing related duties that are not by themselves directed toward producing tips.

See id.

          P.F. Chang’s argues that “[n]othing in the dual jobs regulation suggests that a tipped

employee who earns sufficient tips to cover the tip credit, but who spends more than a certain

amount of time on side work as opposed to directly interfacing with customers, somehow ceases to

be engaged in a tipped occupation with respect to some or all of his or her working time . . . .”

Document #51 at 22. But as the plain language shows, and as the Fast court held, the dual jobs


                                                  7
regulation does suggest a temporal limit by including the terms “part of [the] time” and

“occasionally.” With these terms, the regulation implies that if a server spends more than “part of

her time” performing or more than “occasionally” performs related duties that are not directed

toward producing tips, she is in fact employed in “dual jobs,” and must be paid accordingly.

       The new Handbook says there is no limit on the amount of related duties a server can

perform and be paid the tipped rate, so long as the duties are performed contemporaneously with tip-

producing duties or for a reasonable time immediately before or after. It explicitly states — in

contrast with the regulation — “[a]n employer may take a tip credit for any amount of time a waiter

or waitress who is a tipped employee spends performing . . . related duties.” Field Operations

Handbook § 30d00(f)(3). If the regulation’s plain language and Fast are to be followed, the current

Handbook is inconsistent with the regulation. The Court therefore will not defer under Auer to the

Department’s guidance contained in the Handbook. Christopher, 567 U.S. at 155, 132 S. Ct. at 2166;

Fast, 638 F.3d at 878-79.4

       Instead, the Court accords the Handbook’s guidance “a measure of deference proportional

to the ‘thoroughness evident in its consideration, the validity of its reasoning, its consistency with

earlier and later pronouncements, and all those factors which give it power to persuade.’”

Christopher, 567 U.S. at 159, 132 S. Ct. at 2169 (quoting United States v. Mead Corp., 533 U.S.


       4
          At least two other district courts have likewise indicated that the Department’s new
guidance is not entitled to Auer deference. See Cope v. Let’s Eat Out, Inc., 354 F. Supp. 3d 976, 986
(W.D. Mo. 2019) (declining to defer under Auer); Callaway v. DenOne LLC, 2010 WL 1090346 at
*7 (N.D. Ohio March 8, 2019) (remarking “the Court is hesitant to defer to the agency” in part
because rationales for Auer deference were absent, but ultimately not addressing the issue). At the
time Cope was decided, the Department had not issued a revised Handbook but had stated its intent
to do so and had advised the public of the new interpretation through an Opinion Letter. See U.S.
Dep’t of Labor, Wage & Hour Div., Opinion Letter (Nov. 8, 2018), 2018 WL 5921455. The Cope
court determined that even if the Department revised the Handbook, the twenty-percent rule would
still apply because it was a reasonable interpretation. Cope, 354 F. Supp. 3d at 986-87.

                                                  8
218, 228, 121 S. Ct. 2164, 150 L. Ed. 2d 292 (2001)). The Department’s new interpretation is not

persuasive. This is so in part because the revised Handbook “purport[s] to change the DOL’s

interpretation after years of consistently construing the Dual Jobs Regulation as limited by the 80/20

rule.” Cope, 354 F. Supp. 3d at 986. But most importantly the guidance is unpersuasive because, as

discussed above, it contradicts the regulation as it plainly reads and as Fast interpreted it.

       In its motion for summary judgment, P.F. Chang’s substantive argument against Esry’s claim

under the dual jobs regulation was that the regulation “by its terms does not establish limits on side

work.” Document #51 at 10; see also id. at 21-22. The Court has concluded to the contrary and in

accordance with Fast that the regulation does establish limits — although imprecise limits — on

side work, or work that does not directly produce tips. P.F. Chang’s motion for summary judgment,

or for partial summary judgment, must therefore be denied.

       The question of law remains: when does a server go from spending “part of her time”

performing or “occasionally” performing related work to effectively being employed in dual jobs?

For example, if a server waits only one table in a shift, and prepares salads or washes dishes the rest

of the time, is she engaged in a tipped occupation the entire time or is she somehow employed in

dual jobs? The twenty-percent rule under Fast — although almost certainly burdensome to apply

in practice — had the benefit of clearly answering this question: when related duties exceeded

twenty percent of her time. Fast’s approval of the twenty-percent rule does not bind this Court

because it was based largely on the Department’s former Handbook, which has been replaced.5

Nevertheless, the Court agrees with the Cope court that the twenty-percent rule approved of in Fast


       5
        The Fast court noted that the term “occasionally” means “now and then; here and there;
sometimes.” Fast, 638 F.3d at 878-79 (quoting Webster’s Third New Int’l Unabridged Dictionary
1560 (1986)). This definition also supported the conclusion that the twenty-percent rule was a
reasonable interpretation of the regulation.

                                                  9
is a reasonable interpretation of the regulation. Unless and until Fast is overruled or the Department

of Labor issues new guidance, this Court will follow Fast and apply the twenty-percent rule.

       The defendant’s motion for summary judgment is DENIED. Document #49. An amended

final scheduling order will issue.

       IT IS SO ORDERED this 22nd day of March, 2019.



                                                      ________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 10
